Citation Nr: 0901302	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-28 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
benign paroxysmal positional vertigo and/or post traumatic 
endolymphatic hydrops, to include as secondary to service-
connected disability.   

2.  Entitlement to a compensable initial rating for a 
perforation of the right tympanic membrane.  

3. Entitlement to a compensable initial rating for hearing 
loss in the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1953. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating actions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision, below.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A compensable rating may not be assigned for a 
perforation of the tympanic membrane under the VA Schedule 
for Rating Disabilities.  

2.  The veteran has Level VII hearing acuity in the right 
ear.  


CONCLUSIONS OF LAW

1.  A compensable initial rating for a perforation of the 
right tympanic membrane may not be assigned.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6211 (2008).   
 
2.  The criteria for a compensable initial rating for hearing 
loss in the right ear are not met.  38 U.S.C.A. §§ 1155, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 
Diagnostic Code 6100 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in May 2005 and July 2008, the RO 
advised the claimant of the information necessary to 
substantiate the claims at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The July 2008 letter provided the 
veteran with information regarding ratings and effective 
dates, and this letter was also fully compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

Although the July 2008 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of supplemental statements of 
the case (SSOCs) dated in September and October 2008.   See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SSOC, is sufficient 
to cure a timing defect).  The actions of the RO have served 
to provide the veteran with actual notice of the information 
needed to prevail in his claims, and the RO has not committed 
any notification error that has affected the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the Board finds that 
there was no prejudicial error; notification errors did not 
affect the essential fairness of the adjudication.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records that are available and 
made reasonable efforts to obtain relevant post-service 
records adequately identified by the veteran.  Specifically, 
the information and evidence that has been associated with 
the claims file includes VA and private treatment records and 
reports from pertinent VA compensation examinations.   Thus, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Initial Ratings for a Perforation of the Right 
Tympanic Membrane and Hearing loss in the Right Ear

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings in the instant case are based on the assignment of 
the initial ratings for these conditions following the 
initial awards of service connection by the August 2004 
rating decision referenced above.  The United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet 
App 505 (2007); Francisco, 7 Vet. App. at 58.  

First with respect to the rating for a perforation of the 
right tympanic membrane, the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Rating Schedule) does not 
provide for a compensable rating for a perforation of the 
tympanic membrane.  38 C.F.R. § 4.87, DC 6211.  As such, no 
increase in the noncompensable rating currently assigned for 
this condition may be granted.  

With respect to the right ear hearing loss, the Rating 
Schedule provides a table for rating purposes to determine a 
Roman numeral designation (I through XI) for hearing 
impairment, established by a State-licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. Part 4; see also 
38 C.F.R. § 4.85, Table VI.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  38 C.F.R. 
§ 4.85, Table VII.  The horizontal row represents the ear 
having the poorer hearing, and the vertical column represents 
the ear having the better hearing.  Id.  Additionally, if 
impaired hearing is service-connected in only one ear, as in 
the instant case, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman numeral designation for hearing 
impairment of Level I.  38 C.F.R. § 4.85(f) (2008).

Notwithstanding the above, regulations codified at 
38 C.F.R. § 4.86 provide for two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85, due 
to the fact that the speech discrimination test may not 
reflect the severity of impairment of communicative 
functioning which these veterans experience.  Under 38 C.F.R. 
§ 4.86(a), when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b).  

On the authorized audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



Avg. 
1000
2000
3000
4000
RIGHT
76
75
60
85
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  Under the applicable schedular 
criteria and with application of 38 C.F.R. § 4.86(a), the 
findings above represent Level VI hearing in the right ear 
under Table VIA.  See With hearing acuity in the left ear 
presumed by regulation to be at Level I, and with application 
of Table VII, these findings warrant a noncompensable rating 
for the hearing loss in the right ear.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Thereafter, pure tone thresholds, in decibels, were as 
follows at an October 2005 VA audiometric evaluation: 




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
74
75
60
80
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Under the applicable schedular 
criteria and with application of 38 C.F.R. § 4.86(a), the 
findings above represent Level VI hearing in the right ear.  
With hearing acuity in the left ear presumed by regulation to 
be at Level I, and with application of Table VII, these 
findings warrant a noncompensable rating for the hearing loss 
in the right ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

July 2008 VA audiometric testing revealed pure tone 
thresholds as follows: 
 



HERTZ



Avg.
1000
2000
3000
4000
RIGHT
71
70
50
80
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

These findings also represent level III hearing in the right 
ear and with application of Table VII, they also warrant a 
noncompensable rating for the hearing loss in the right ear.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  
 
The results of the above audiometric testing do not mean that 
the veteran does not have a disability associated with his 
hearing loss.  However, the degree to which this disability 
affects the average impairment of earnings, according to the 
Rating Schedule, results in a noncompensable disability 
rating.  Id.; 38 U.S.C.A. § 1155.   Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As such, a 
compensable evaluation for the veteran's service-connected 
right ear hearing loss is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned for 
the hearing loss are provided for certain manifestations of 
the veteran's service-connected hearing loss residuals, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to his perforation of the right tympanic 
membrane or hearing loss in the right ear, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for increased 
ratings for his perforation of the right tympanic membrane 
and hearing loss in the right ear, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

Entitlement to a compensable initial rating for a perforation 
of the right tympanic membrane is denied. 

Entitlement to a compensable initial rating for hearing loss 
in the right ear is denied.  



REMAND

The veteran asserts that he has a currently disability 
manifested by vertigo which he believes is causally related 
to his service connection perforation of his right tympanic 
membrane.  Post service medical record show complaints of 
dizziness with diagnoses of benign paroxysmal positional 
vertigo and post traumatic endolymphatic hydrops.  

While the veteran has been afforded a VA examination 
addressing the etiology of his claimed vertigo, the 
examination are inadequate for rating purposes.  In an 
October 2005 VA examination report, a VA nurse practitioner 
noted that she could not resolve the issue of the etiology of 
the veteran's benign paroxysmal positional vertigo without 
resort to mere speculation.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In addition, to benign paroxysmal positional vertigo, the 
record reflects that the veteran has been diagnosed with 
other conditions that may be manifested by vertigo.  An 
outpatient treatment record dated in October 2005 notes that 
the veteran's symptoms were likely post traumatic 
endolympathic hydrops.  The examiner observed that the 
veteran had chronic vertigo and disequilibrium with a past 
history of barotrauma in 1951 and right subtotal tympanic 
perforation.  A VA physician in April 2006 noted the 
veteran's tympanic perforation and noted that the veteran had 
possible mild Meniere's disease.  It is notable that both 
records note the veteran's tympanic perforation, but do not 
discuss the relationship between the condition and his 
complaints of vertigo.  On remand, the veteran should be 
afforded a new examination to determine the etiology of any 
current disability manifested by vertigo.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of any 
current disability, to include benign 
paroxysmal positional vertigo, post 
traumatic endolymphatic hydrops, and 
Meniere's disease.  The claims folder 
should be made available to the 
examiner(s) for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  

The examiner should indentify any current 
disability manifested by vertigo, 
dizziness, disequilibrium, or similar 
symptoms.  For each disability 
identified, the examiner should provide 
an opinion as to whether it is more 
likely, less likely, or at least as 
likely as not (50 percent probability) 
the disability is related to the 
veteran's service connected right 
tympanic perforation or right ear hearing 
loss disability.  

The examiner must set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

2.  Thereafter, the RO or AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


